Mahoney, P. J. and Mikoll, J., concur in part and dissent in part in the following memorandum by Mikoll, J. Mikoll, J. (concurring in part and dissenting in part).
Plaintiff’s motion to amend his complaint by adding a new theory of recovery, that is, one based on strict products liability against Abbott Laboratories should be granted. Special Term abused its discretion in holding that the delay in filing the amended complaint was inexcusable and constituted laches. Mere lateness is not a barrier to an amendment. CPLR 3025 (subd [b]) provides that amendments in pleadings should be freely granted. Only lateness coupled with prejudice to the other side justifies a denial of the amendment (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3025, C3025:5). The addition of a strict products liability cause of action against Abbott Laboratories does not prejudice the defendant. The original complaint averred a cause of action based on breach of warranty. This put Abbott effectively on notice of the material elements of a cause of action in strict products liability. No new information is being supplied by the amended complaint. Strict products liability and liability to a remote user based upon implied warranty are one and the same cause of action, the former having replaced the latter by the evolutionary decisions of the Court of Appeals (Dickey v Lockport Prestress, 52 AD2d 1075). The order should be modified by granting plaintiffs’ leave to amend their complaint to include a cause of action in strict products liability against defendant Abbott Laboratories.